             Case 1:17-cr-00458-CCB Document 33 Filed 05/19/21 Page 1 of 2


                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                                *
                                                        *
v.                                                      *                  Crim. No. CCB-17-458
                                                        *
TYRONE KEVIN GREGG                                      *
                                                        *
*    *   *   *    *   *    *    *   *   *    *    *   * * *       *    *     *   *   *   *    *   *    *   *    * *

                                         MEMORANDUM & ORDER

         Now pending is Tyrone Gregg’s pro se motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) (ECF 30). Gregg seeks relief on the basis that his health conditions, namely

that he has hypertension, diabetes, asthma, and a history of smoking, put him at risk of serious illness

from COVID-19 and that the BOP facility where he is incarcerated had experienced an outbreak of

COVID-19.1

         The court may consider a defendant’s compassionate release motion “after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). The court may authorize

compassionate release if, after considering the factors set forth in 18 U.S.C. § 3553(a), the court finds

that “extraordinary and compelling reasons” warrant it. See 18 U.S.C. § 3582(c)(1)(A)(i).2


1
 At the time he filed his motion, Gregg was incarcerated at USP Lewisburg (see ECF 30 at 4), but it appears he has since
been relocated to Gilmer FCI.
2
  Under 28 U.S.C. § 994(t) the United States Sentencing Commission has the responsibility to define “what should be
considered extraordinary and compelling reasons for sentence reduction” under § 3582(c)(1)(A). The most recent
Sentencing Commission policy statement defining “extraordinary and compelling reasons” for sentence reduction,
Guideline § 1B1.13, predates the First Step Act and, as the Fourth Circuit recently held, is not a policy statement that
applies to motions for compassionate release brought by defendants, because its plain text “constrains the entire policy
statement to motions filed solely by the BOP, . . . and not by defendants themselves.” United States v. McCoy, 981 F.3d
271, 281–82 (4th Cir. 2020) (internal quotation marks and citation omitted). In the absence of an “applicable policy
statement[] issued by the Sentencing Commission” concerning what may be an “extraordinary and compelling reason”
for compassionate release when a defendant brings a motion under § 3582(c)(1)(A), “district courts are ‘empowered . . .
to consider any extraordinary and compelling reason for release that a defendant might raise.’” Id. at 284 (quoting United
States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)).

                                                            1
           Case 1:17-cr-00458-CCB Document 33 Filed 05/19/21 Page 2 of 2


       It appears Gregg has properly exhausted his administrative remedies as more than 30 days

have elapsed since his initial request for compassionate release to his warden. (ECF 30-1). Though

Smith’s health conditions in light of the current coronavirus pandemic may present an “extraordinary

and compelling” reason for his release, see, e.g., United States v. Hickman, No. CR CCB-07-261,

2020 WL 6393391, at *2 (D. Md. Nov. 2, 2020), the court will deny Gregg’s motion because the

balance of the § 3553(a) factors does not weigh in favor of his release.

       Gregg is serving a 120-month sentence for bank robbery, in violation of 18 U.S.C. § 2113.

(ECF 27, Judgment). Between December 2016 and June 2017, Gregg robbed or attempted to rob nine

banks. (ECF 20, Plea Agreement, Statement of Facts). This offense was certainly serious, and is the

latest in a lengthy record of criminal convictions. Gregg’s criminal record includes state convictions

for drug distribution, forgery, and unlawful possession of a firearm, and a federal conviction for

conspiracy to commit bank fraud and identity theft. (ECF 40, Presentence Report ¶¶ 99–111). Gregg

was on supervised release for the federal conviction when he committed the instant offense. (Id.

¶ 111). While the court is certainly sympathetic to Gregg’s concern that he is at risk of severe illness

from COVID-19, the court is not prepared to agree that a reduction in sentence to time served, at

approximately 46 months, is sufficient to reflect the nature, circumstances, and seriousness of the

offense, promote respect for the law, or afford adequate deterrence. 18 U.S.C. §§ 3553(a)(1),

(a)(2)(A)–(B).

       Accordingly, the motion (ECF 30) is Denied.

       So Ordered this 19th day of May, 2021.



                                                       _/S/___________________________
                                                        Catherine C. Blake
                                                        United States District Judge




                                                   2
